UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33678 NOVABAY PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 68-0454536 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5980 Horton Street, Suite 550, EmeryvilleCA94608 (Address of principal executive offices)(Zip Code) Registrant’s Telephone Number, Including Area Code: (510) 899-8800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2). YesoNox As of November 10, 2010, there were 23,335,938 shares of the registrant’s common stock outstanding. 1 NOVABAY PHARMACEUTICALS, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item1. Financial Statements 1. Consolidated Balance Sheets: 3 September 30, 2010 and December 31, 2009 2. Consolidated Statements of Operations: 4 Three and nine months ended September 30, 2010 and 2009 and the period from July 1, 2002 (inception) through September 30, 2010 3. Consolidated Statements of Cash Flows: 5 Nine months ended September 30, 2010 and 2009 and the period from July 1, 2002 (inception) through September 30, 2010 4. Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4. Controls and Procedures 24 PART II OTHER INFORMATION Item1A. Risk Factors 25 Item6. Exhibits 40 SIGNATURES 41 EXHIBIT INDEX 42 Unless the context requires otherwise, all references in this report to “we,” “our,” “us,” the “Company” and “NovaBay” refer to NovaBay Pharmaceuticals, Inc. and its subsidiaries. NovaBay Pharma®, Aganocide®, NovaBay®, AgaDerm™, AgaNase™, NeutroPhase™ and “Going Beyond Antibiotics”TM are trademarks of NovaBay Pharmaceuticals, Inc.All other trademarks and trade names are the property of their respective owners. 2 PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED BALANCE SHEETS September 30, December 31, (in thousands, except per share data) (unaudited) (Note 2) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable and other receivables — Deferred tax asset — 34 Prepaid expenses and other current assets Total current assets Other assets Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Current liabilities: Accounts payable $ $ Accrued liabilities Capital lease obligation — 7 Equipment loan Deferred revenue Total current liabilities Deferred tax liability — 34 Deferred rent 96 — Equipment loan - non-current — Total liabilities Stockholders' Equity: Common stock, $0.01 par value; 65,000 shares authorized at September 30, 2010 and December 31, 2009;23,335 and 23,254 issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated other comprehensive loss (3 ) — Accumulated deficit during development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended September 30, Nine Months Ended September 30, CumulativePeriod from July1, 2002 (date of developmentstage inception) to September 30, (in thousands, except per share data) Revenue: License and collaboration revenue $ Operating Expenses: Research and development General and administrative Total operating expenses Net loss from operations ) Other income (expense), net 4 ) ) ) Loss before income taxes ) Provision for income taxes — ) Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Shares used in per share calculations: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, Cumulative Period from July 1, 2002 (date of development stage inception) to September 30, (in thousands) Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accretion of discount on short-term investments — — ) Net realized loss on sales of short-term investments 7 — 4 Loss on disposal of property and equipment — — Stock-based compensation expense for options and stock awards issued to employees and directors Stock-based compensation expense for warrants, options and stock issued to non-employees Taxes paid by LLC — — 1 Changes in operating assets and liabilities: (Increase) decrease in accounts receivable — ) (Increase) decrease in prepaid expenses and other assets 78 ) ) Increase (decrease) in accounts payable and accrued liabilities ) ) Increase (decrease) in deferred revenue ) ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchases of property and equipment ) ) ) Proceeds from disposal of property and equipment — — 46 Purchases of short-term investments ) ) ) Proceeds from maturities and sales of short-term investments — Cash acquired in purchase of LLC — — Net cash used in investing activities ) ) ) Cash flows from financing activities: Proceeds from preferred stock issuances, net — — Proceeds from common stock issuances — — 17 Proceeds from exercise of options and warrants 66 78 Proceeds from initial public offering, net of costs — — Proceeds from (payments on) shelf offering (2 ) Proceeds from stock subscription receivable — — Proceeds from issuance of notes — — Principal payments on capital lease (8 ) ) ) Proceeds from borrowingsunder equipment loan — — Principal payments on equipment loan ) ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period — Cash and cash equivalents, end of period $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1. ORGANIZATION NovaBay Pharmaceuticals, Inc. (“NovaBay” or the “Company”) is a clinical stage biotechnology company developing first-in-class anti-infectives for the treatment and prevention of infections due to bacteria, fungi and virus, including antibiotic-resistant infections.Many of these infections have become increasingly difficult to treat because of the rapid rise in drug resistance.We have discovered and are developing a class of non-antibiotic anti-infective compounds, which we have named Aganocide compounds.These compounds are based upon small molecules that are naturally generated by white blood cells when defending the body against invading pathogens.We believe that our Aganocide compounds could form a platform on which to create a variety of products to address differing needs in the treatment and prevention of bacterial, fungal and viral infections.In laboratory testing, our Aganocide compounds have demonstrated the ability to destroy all bacteria against which they have been tested.Furthermore, because of their mechanism of action, we believe that bacteria are unlikely to develop resistance to our Aganocide compounds. The Company was incorporated under the laws of the State of California on January19, 2000 as NovaCal Pharmaceuticals, Inc.We had no operations until July1, 2002, on which date we acquired all of the operating assets of NovaCal Pharmaceuticals, LLC, a California limited liability company.In February 2007, we changed our name from NovaCal Pharmaceuticals, Inc. to NovaBay Pharmaceuticals, Inc.In August 2007, we formed two subsidiaries––NovaBay Pharmaceuticals Canada, Inc., a wholly-owned subsidiary incorporated under the laws of British Columbia (Canada), which may conduct research and development in Canada, and DermaBay, Inc., a wholly-owned U.S. subsidiary, which may explore and pursue dermatological opportunities.In June 2010, we changed the state in which we are incorporated (the “Reincorporation”), and are now incorporated under the laws of the State of Delaware.All references to “we,” “us,” “our,”or “the Company” herein refer to the California corporation prior to the date of the Reincorporation, and to the Delaware corporation on and after the date of the Reincorporation.We currently operate in one business segment. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements of NovaBayPharmaceuticals, Inc. have been prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) for interim information including the instructions to Form 10-Q and Article 10 of Regulation S-X.These statements do not include all disclosures for annual audited financial statements required by U.S. GAAP and should be read in conjunction with the Company’s audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.The consolidated balance sheet at December 31, 2009 has been derived from the audited financial statements at that date, but does not include all of the information and notes required by U.S. GAAP for complete financial statements. The Company believes these consolidated financial statements reflect all adjustments (consisting only of normal, recurring adjustments) that are necessary for a fair presentation of the financial position and results of operations for the periods presented.Results of operations for the interim periods presented are not necessarily indicative of results to be expected for the year or for any other period.Certain prior period amounts have been reclassified to conform to the current period presentation. The financial statements have been prepared under the guidelines for Development Stage Enterprises.A development stage enterprise is one in which planned principal operations have not commenced, or if its operations have commenced, there have been no significant revenues therefrom.As of September 30, 2010, the Company had not commenced its planned principal operations. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, NovaBay Pharmaceuticals Canada, Inc. and DermaBay, Inc.All inter-company accounts and transactions have been eliminated in consolidation. 6 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (unaudited) Use of Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Cash, Cash Equivalents and Short-Term Investments The Company considers all highly liquid instruments with a stated maturity of three months or less at the date of purchase to be cash and cash equivalents.Cash and cash equivalents are stated at cost, which approximates their fair value.As of September 30, 2010, the Company’s cash and cash equivalents were held in financial institutions in the United States and include deposits in money market funds, which were unrestricted as to withdrawal or use. The Company classifies all highly liquid investments with a stated maturity of greater than three months at the date of purchase as short-term investments.Short-term investments generally consist of United States government, municipal and corporate debt securities.The Company has classified its short-term investments as available-for-sale.The Company does not intend to hold securities with stated maturities greater than twelve months until maturity.In response to changes in the availability of and the yield on alternative investments as well as liquidity requirements, the Company occasionally sells these securities prior to their stated maturities.These securities are carried at fair value, with the unrealized gains and losses reported as a component of other comprehensive income (loss) until realized.Realized gains and losses from the sale of available-for-sale securities, if any, are determined on a specific identification basis.A decline in the market value below cost of any available-for-sale security that is determined to be other than temporary results in a revaluation of its’ carrying amount to fair value and an impairment charge to earnings, resulting in a new cost basis for the security.No such impairment charges were recorded for the periods presented.Interest income and realized gains and losses are included in other income, net within the consolidated statements of operations.Interest income is recognized when earned. Concentrations of Credit Risk and Major Partners Financial instruments, which potentially subject us to significant concentrations of credit risk, consist primarily of cash and cash equivalents and short-term investments.We maintain deposits of cash, cash equivalents and short-term investments with three highly-rated, major financial institutions in the United States. Deposits in these banks may exceed the amount of federal insurance provided on such deposits.We do not believe we are exposed to significant credit risk due to the financial position of the financial institutions in which these deposits are held.Additionally, we have established guidelines regarding diversification and investment maturities, which are designed to maintain safety and liquidity. During the three and nine months ended September 30, 2010 and 2009, 100% of our operating revenues were derived from two collaborative partners.As of December 31, 2009, 100% of our accounts receivables were from one of our collaborative partners. Comprehensive Loss Comprehensive loss consists of net loss plus the change in unrealized gains and losses on available-for-sale securities.At each balance sheet date presented, the Company’s other comprehensive loss consists solely of unrealized gains and losses on available-for-sale securities.Comprehensive loss for the three and nine months ended September 30, 2010 and 2009 are as follows (in thousands): 7 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income: Change in unrealized gains (losses) on available-for-sale securities 2 3 (3 ) — Comprehensive loss $ ) $ ) $ ) $ ) Fair Value Measurement of Financial Assets and Liabilities Financial instruments, including cash and cash equivalents, account receivable, prepaid expenses, accounts payable and accrued liabilities are carried at cost, which management believes approximates fair value due to the short-term nature of these instruments.The fair value of capital lease obligations and equipment loans approximates its carrying amounts as a market rate of interest is attached to their repayment. The Company measures the fair value of financial assets and liabilities based on authoritative guidance which defines fair value, establishes a framework for measuring fair value, and expands disclosuresabout fair value measurements.Effective January 1, 2008, the Company adopted the provisions for financial assets and liabilities, as well as for any other assets andliabilities that are carried at fair value on a recurring basis.Effective January 1, 2009, the Company adopted the provisions for non-financial assets and liabilities that are required to be measured at fair value.The adoption of these provisions did not materially impact the Company’sconsolidated financial position and results of operations. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.A fair value hierarchy is also established, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputswhen measuring fair value.There are three levels of inputs that may be used to measure fair value: Level 1 – quoted prices in active markets for identical assets or liabilities Level 2 – quoted prices for similar assets and liabilities in active markets or inputs that are observable Level 3 – inputs that are unobservable (for example cash flow modeling inputs based on assumptions) Revenue Recognition License and collaboration revenue is primarily generated through agreements with strategic partners for the development and commercialization of the Company’s product candidates.The terms of the agreements typically include non-refundable upfront fees, funding of research and development activities, payments based upon achievement of certain milestones and royalties on net product sales.In accordance with authoritative guidance, the Company analyzes its multiple element arrangements to determine whether the element can be separated.The Company performs its analysis at the inception of the arrangement and as each product or service is delivered.If a product or service is not separable, the combined deliverables are accounted for as a single unit of accounting and recognized over the performanceobligation period.Revenue is recognized when the following criteria have been met: persuasive evidence of an arrangement exists; delivery has occurred and risk of loss has passed; the seller’s price to the buyer is fixed or determinable; and collectability is reasonably assured. Assuming the elements meet the revenue recognition guidelines the revenue recognition methodology prescribed for each unit of accounting is summarized below: Upfront Fees—The Company defers recognition of non-refundable upfront fees if it has continuing performance obligations without which the technology licensed has no utility to the licensee.If the Company has continuing involvement through research and development services that are required because its know-how and expertise related to the technology is proprietary to it, or can only be performed by it, then such up-front fees are deferred and recognized over the period of continuing involvement. 8 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (unaudited) Funded Research and Development—Revenue from research and development services is recognized during the period in which the services are performed and is based upon the number of full-time-equivalent personnel working on the specific project at the agreed-upon rate.Reimbursements from collaborative partners for agreed upon direct costs including direct materials and outsourced, or subcontracted, pre-clinical studies are classified as revenue and recognized in the period the reimbursable expenses are incurred.Payments received in advance are recorded as deferred revenue until the research and development services are performed or costs are incurred. Milestones—Substantive milestone payments are considered to be performance bonuses that are recognized upon achievement of the milestone only if all of the following conditions are met: the milestone payments are non-refundable; achievement of the milestone involves a degree of risk and was not reasonably assured at the inception of the arrangement; substantive effort is involved in achieving the milestone; the amount of the milestone is reasonable in relation to the effort expended or the risk associated with achievement of the milestone; and a reasonable amount of time passes between the up-front license payment and the first milestone payment as well as between each subsequent milestone payment.If any of these conditions are not met, the milestone payments are deferred and recognized as revenue over the term of the arrangement as the Company completes its performance obligations. Royalties—The Company recognizes royalty revenues from licensed products upon the sale of the related products. Stock-Based Compensation The Company accounts for share-based compensation under the provisions of ASC 718, Compensation-Stock Compensation which requires the recognition of compensation expense using a fair-value based method.Stock-based compensation expense is measured at the grant date for all stock-based awards to employees and directors and is recognized as expense over the requisite service period, which is generally the vesting period.See Note 7 for further information regarding stock-based compensation expense and the assumptions used in estimating that expense. The Company accounts for stock compensation arrangements with non-employees in accordance with ASC 505-50, Equity - Equity-Based Payments to Non-Employees which require that such equity instruments are recorded at their fair value on the measurement date.The measurement of stock-based compensation is subject to periodic adjustment as the underlying equity instruments vest.Non-employee stock-based compensation charges are amortized over the vesting period on a straight-line basis.For stock options granted to non-employees, the fair value of the stock options is estimated using a Black-Scholes-Merton valuation model. Income Taxes The Company accounts for income taxes under the asset and liability method.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry-forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date.A valuation allowance is recognized if it is more likely than not that some portion or the entire deferred tax asset will not be recognized. Net Loss per Share Basic net loss per share is computed using the weighted average number of common shares outstanding during the period.Diluted net loss per share gives effect to all dilutive potential common shares outstanding during the period including stock options and stock warrants, using the treasury stock method, and convertible preferred stock, using the if-converted method.In computing diluted net loss per share, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants.Potentially dilutive common share equivalents are excluded from the diluted net loss per share computation in net loss periods because the inclusion of such shares would be anti-dilutive.During the three and nine months ended September 30, 2010 and 2009, there is no difference between basic and diluted net loss per share due to the Company’s net losses. 9 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (unaudited) The following outstanding stock options and stock warrants were excluded from the diluted net loss per share computation as their effect would have been anti-dilutive: Nine Months Ended September 30, (In thousands) Stock options Stock warrants Recent Accounting Pronouncements In April 2010, the FASB issued ASU No. 2010-17 (Topic 605), Revenue Recognition—Milestone Method.This standard provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research and development transactions.The amendments in this update provide guidance on the criteria that should be met for determining whether the milestone method of revenue recognition is appropriate. A vendor can recognize consideration that is contingent upon achievement of a milestone in its entirety as revenue in the period in which the milestone is achieved only if the milestone meets all applicable criteria.The amendments in this update will be effective for the Company on a prospective basis for milestones achieved after December 31, 2010.We have evaluated the potential impact of this standard and expect it will have no significant impact on our financial position or results of operations. In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-06 (Topic 820) Fair Value Measurements and Disclosures.This standard amends the disclosure guidance with respect to fair value measurements for both interim and annual reporting periods. Specifically, disclosure is required for significant transfers between Level 1 and Level 2 in the fair value hierarchy; additional disclosures are required for transaction in Level 3 assets and liabilities; and additional disclosure is required of the valuation techniques and inputs used to measure assets and liabilities that fall into Level 2 and Level 3. Except for the additional disclosures for transactions Level 3 items, which will be effective for us as of January 1, 2011, the remaining new disclosure requirements were effective for the Company as of January 1, 2010.The implementation of this standard had no significant impact on our financial position or results of operations. NOTE 3. INVESTMENTS AND FAIR VALUE MEASUREMENTS Short-term investments at September 30, 2010 and December 31, 2009 consisted of the following: 10 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (unaudited) September 30, 2010 Gross Gross Amortized Unrealized Unrealized Market (in thousands) Cost Gains (Losses) Value Corporate bonds $ $
